Citation Nr: 0412374	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  03-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a previously 
denied claim for service connection for alcoholism has been 
received.

2.  Whether new and material evidence to reopen a previously 
denied claim for service connection for lumbosacral strain 
(claimed as a back condition) has been received.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1974 to January 
1976.

By a May 1976 rating decision, the RO denied the veteran's 
original claims for service connection for alcoholism, and 
for a back injury.

These matters come to the Board on appeal from a June 2002 
rating decision, in which the RO, inter alia, confirmed and 
continued the prior denials of service connection for 
alcoholism, and for lumbosacral strain (claimed as a back 
condition).  The veteran submitted a notice of disagreement 
(NOD) in January 2003, and the RO issued a statement of the 
case (SOC) in May 2003.  The veteran submitted a substantive 
appeal in June 2003.

The record shows that the veteran did not report for a 
hearing scheduled in September 2003 at the RO before a 
Hearing Officer.

The Board's decision on the claims of whether new and 
material evidence has been submitted, is set forth below.  
The remand following the decision addresses service 
connection for a lumbosacral strain, which is being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further 
action, on his part, is required.

In correspondence submitted in May 2003, the veteran appears 
to raise the issue of service connection for a nervous 
condition, as well as to seek entitlement to non-service-
connected pension.  These matters are referred to the RO for 
appropriate action.
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for whether new and material evidence 
to reopen previously denied claims for service connection for 
alcoholism, and for lumbosacral strain (claimed as a back 
condition) has been accomplished.

2.  In May 1976, the RO denied service connection for 
alcoholism, and for a back injury.

3.  Evidence received since the May 1976 rating decision is 
essentially duplicative or cumulative in nature, and does not 
raise a reasonable possibility of substantiating the claim 
for service connection for alcoholism.

4.  New evidence associated with the claims file since the 
May 1976 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for lumbosacral strain (claimed as a back 
condition). 


CONCLUSIONS OF LAW

1.  The RO's May 1976 denial of service connection for 
alcoholism, and for a back injury is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2003).

2.  With respect to alcoholism, the evidence associated with 
the claims file since the RO's May 1976 denial is not new and 
material; thus, the requirements to reopen the veteran's 
claim for service connection for alcoholism have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003).

3.  With respect to a back condition, the evidence received 
since the RO's May 1976 denial is new and material; thus, the 
criteria for reopening the veteran's claim for service 
connection for lumbosacral strain (claimed as a back 
condition) are met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A.              § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
section 5108 of this title."  38 U.S.C.A. § 5103A(f).  
However, as there are, nonetheless, duties to notify and 
assist owed the veteran, the Board determines, in any event, 
that all notification and development action needed to render 
a fair decision on the issues on appeal has been 
accomplished.

Through the June 2002 rating decision and the May 2003 
statement of the case, the veteran has been notified of the 
law and regulations governing the claims, the evidence that 
has been considered in connection with his appeal, and the 
bases for the denial of the claims.  The RO notified the 
veteran of the three criteria for establishing service 
connection for disabilities in March 2002, and of the 
criteria for new and material evidence for reopening a 
previously denied claim in May 2003.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to reopen the claims, and has 
been afforded ample opportunity to submit such information 
and evidence.  

In the May 2002 letter to the veteran, the RO notified him of 
the evidence needed to reopen his claim.  The veteran was 
notified of the private medical records that had been 
requested on his behalf, and of the records that VA could not 
retrieve.  In view of the May 2002 letter, the Board also 
finds that the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  The record 
contains several signed authorizations from the veteran, 
allowing VA to retrieve the veteran's prior medical records.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  In that case, the Court determined that VA 
had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Id. at 422.  

In the current appeal, the Board notes that a document 
meeting the VCAA's notice requirements was provided to the 
veteran before the rating decision on appeal and after a 
substantially complete application was received.  
Accordingly, the veteran has received a pre-adjudication 
notice for these claims, and has not, in any way, been 
prejudiced by the RO's action.  Likewise, the RO issued a SOC 
in May 2003, explaining what was needed to reopen the claims; 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the case came to the Board in April 2004, 
well after the one-year period for response to any such 
notice (see 38 U.S.C.A. § 5103(b)(1)); and, the veteran has 
been afforded substantial time to submit any additional 
evidence.

Under these circumstances, the Board finds that, to the 
extent that VA has failed to fulfill any duty to notify the 
veteran, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Additionally, the Board finds that all necessary development 
has been accomplished.  The RO has undertaken reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to reopen his claims, to include obtaining 
private medical records.  The veteran has not identified, and 
the record does not otherwise indicate the existence of, any 
additional medical or other relevant evidence that is 
necessary for a fair adjudication of the claims that has not 
already been obtained.  Hence, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
of the existence of any additional relevant evidence that, if 
obtained, would provide a basis to reopen the claims on 
appeal.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

In view of all the foregoing, the Board finds that all duties 
to notify and assist have been met, and there is no prejudice 
to the veteran in proceeding with a decision on appeal.

Should the Board determine that new and material evidence has 
been presented, such claim will be reopened, and any required 
development would be undertaken in accordance with the VCAA.  
See, e.g., Elkins v. West, 12 Vet. App. 209 (1999).  

II.  New and Material Evidence to Reopen the Claim
for Service Connection for Alcoholism

In a May 1976 rating decision, the RO denied service 
connection for alcoholism.  Evidence considered at that time 
included the veteran's service medical records, and the 
report of a March 1976 VA examination.  The service medical 
records show that the veteran attended an alcohol 
rehabilitation program for four weeks, beginning in September 
1975.  In its decision, the RO noted that the law prohibited 
payment of benefits for disabilities which result from 
misconduct, and denied service connection.  The veteran did 
not appeal the denial, and that decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

The present claim was initiated in March 2002.  Under 
pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence 
is submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new evidence" is existing evidence not 
previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
presented, VA initially must decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing the newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the last final denial 
on any basis to determine whether a claim must be reopened.  
See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the 
last final denial of the claim was the RO's May 1976 rating 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

In the present case, evidence added to the record since May 
1976 includes VA hospital and treatment records, private 
treatment records, and the veteran's statements.  The medical 
treatment records initially document alcohol addiction, and 
subsequently document alcohol dependency in remission over 
the past several years.  The veteran still refers to a 
continual struggle with the disease of alcoholism.

Although the recently received medical records are "new" in 
that these particular reports were not previously considered, 
that evidence is cumulative of evidence already of record.  
Significantly, the evidence added to the record is not 
material for purposes of reopening the claim because, 
regardless of its remission, the veteran's disability 
manifested by alcoholism remains the result of willful 
misconduct.

Direct service connection may not be granted for alcohol 
dependency because such a condition is considered to be the 
result of willful misconduct.  38 C.F.R. § 3.301(a), (c)(2).  
Moreover, effective for claims filed after October 31, 1990, 
section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990),  Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 (amending 38 U.S.C.A. § 1110), prohibits the payment 
of compensation for any disability that is the result of a 
veteran's own abuse of drugs or alcohol, including secondary 
service connection.  VAOPGCPREC 2-97.

Under the circumstances of this case, there is no legal basis 
upon which the veteran can establish entitlement to service 
connection for alcoholism.  See, e.g.,  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  The veteran filed his claim in 
March 2002.  Thus, where, as here, resolution of the issue on 
appeal turns on a legal matter, the evidence added to the 
record, even if found to be new, does not raise a reasonable 
possibility of substantiating the claim, and cannot serve as 
a predicate to reopen a previously disallowed claim.  See, 
e.g., Hickson v. West, 11 Vet. App. 374 (1998); Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

In the absence of new and material evidence that raises a 
reasonable possibility of substantiating the claim, the 
requirements to reopen the claim for service connection for 
alcoholism have not been met; hence, the appeal must be 
denied.  As the veteran has not fulfilled his threshold 
burden of submitting new and material evidence to reopen the 
finally disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

III.  New and Material Evidence to Reopen the Claim for 
Service Connection for Lumbosacral Strain (Claimed as a Back 
Condition)

In a May 1976 rating decision, the RO denied service 
connection for a back injury.  Evidence considered at that 
time included the veteran's service medical records, and the 
report of a March 1976 VA examination.  The service medical 
records show that the veteran complained of back pain after 
falling on asphalt in September 1974.  At the time of his 
separation examination in December 1975, the veteran reported 
sharp low back pain after bending or before rising for no 
apparent reason, lasting approximately 1-2 hours, without 
medical treatment being sought.  Examination at that time 
made no reference to a back disorder.  The report of VA 
examination in March 1976 does not show any back disability.  
In its decision, the RO noted that a back condition was not 
shown by the evidence of record, and denied service 
connection.  The veteran did not appeal the denial, and that 
decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

The present claim was initiated in March 2002.  As noted 
above, VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Likewise, Title 38 Code of Federal Regulations, Section 
3.156(a) provides that "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

As noted, the provisions of 38 U.S.C.A. § 5108 require a 
review of all evidence submitted by a claimant since the last 
final denial on any basis to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim was the 
RO's May 1976 rating decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In the present case, evidence added to the record since May 
1976 includes non-VA hospital records, showing an assessment 
of lumbosacral sprain in 1982 following an automobile 
accident; X-ray evidence of the veteran's lumbosacral spine 
in 1999, showing no significant abnormalities; VA treatment 
records, showing a 2002 assessment of low back pain-
musculoskeletal strain; and the veteran's statements.  

The Board finds that the evidence added to the record, to 
include the 2002 VA assessment of low back pain-
musculoskeletal strain, constitutes new and material evidence 
to reopen the claim.  The evidence is new, in that it was not 
previously before agency adjudicators, and is not cumulative 
or duplicative of other evidence of record.  The evidence is 
also material for purposes of reopening the claim.  While 
none of the evidence establishes a relationship between the 
veteran's current back disability and complaints of back pain 
and injury in service, the Board notes that, to constitute 
new and material evidence for the purposes of reopening a 
previously disallowed claim, the evidence need only, at a 
minimum, "relate to an unestablished fact necessary to 
substantiate the claim," and "raise a reasonable 
possibility of substantiating the claim," even where it will 
not eventually convince VA to alter its decision.  See Hodge, 
155 F.3d at 1363; 38 C.F.R. § 3.156.   The Board finds that 
the newly received evidence, when considered with previous 
evidence of record, suggests the continuation of 
manifestations of intermittent low back pain both during and 
after military service, and thereby meets the requirement of 
relating to an unestablished fact necessary to substantiate 
the claim for service connection for a back disability.  

As new and material evidence has been received, the criteria 
for reopening the claim for service connection for 
lumbosacral strain (claimed as a back condition) are met.




ORDER

In the absence of new and material evidence, the application 
to reopen the claim for service connection for alcoholism is 
denied.  

New and material evidence having been submitted, the 
application to reopen the claim for service connection for 
lumbosacral strain (claimed as a back condition) is granted.


REMAND

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service, or, on a secondary basis, for disability that is 
proximately due to or the result of a service-connected 
condition.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.310(a) (2003).

In this case, the veteran contends that service connection is 
warranted for a low back disability.  He fell and injured his 
low back on asphalt in September 1974.  Service medical 
records show complaints of sharp low back pain after bending 
or before rising for no apparent reason, lasting 
approximately 1-2 hours, at separation from active service in 
December 1975; a specific orthopedic condition was neither 
diagnosed then nor during VA examination in March 1976.

The post-service medical evidence indicates the veteran 
continues to suffer from intermittent low back pain, and 
suggests that there may be some underlying disability; the 
Board finds that such medical evidence is insufficient to 
decide the claim on appeal.  More definitive medical evidence 
as to whether the veteran, in fact, suffers a current back 
disability, and if so, whether there is a medical 
relationship between any such current disability and service, 
to include the injury suffered and complaints of pain 
therein, is needed to fairly resolve the question on appeal.  

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claim.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002); and 
38 C.F.R. §  3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.
 
Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA orthopedic examination of his low 
back.  The entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include x-rays), and all 
clinical findings should be reported in 
detail.  If neurological consultation is 
needed, such should be accomplished and 
the consultation report should be made 
available to the orthopedic examiner 
prior to completion of his/her report.  

The physician should clearly identify all 
current disability underlying the 
veteran's current complaints of back 
pain.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service asphalt injury and complaints of 
pain suffered by the veteran.  
 
All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  

8.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(to include citation to all additional 
legal authority considered, and clear 
reasons and bases for the RO's 
determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



